DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-9 and 20-28 are directed to a process.  Claims 10-19 and 20 are directed to an apparatus.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Establishing a funds account (claim 1, 10, and 20) 
Identifying a player (claim 1, 6, 20, and 25)
Creating and updating a gaming machine balance of funds (claim 1, 10, and 20)
Increasing an account balance and decreasing an account balance (claim 1, 10, 12, and 20) 
Dispensing or transferring funds (claim 2, 11, 16, and 21)
Transmitting message with fund information (claim 8, 14, and 27)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: 
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
storing information (claim 1 and 20 insignificant extra-solution activity); 
receiving an input (request) from a user (claim 1 and 20, insignificant extra-solution activity);
presenting a game (claim 1 and 20, insignificant extra-solution activity);
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-28, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claims 1-28 (e.g., an electronic gaming machine; an accounting server, a communications link; remote device, card reader) are well-understood, routine, and conventional in the art.  For example, U.S. Patent Application Publication No. 2009/0131146 to Arezina discloses “typical components” of gamine machines in paragraphs 33 and 34, including: input devices, value input device, display, card reader).  Therefore, claims 1-28 are not patent eligible under 101. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear if “a player’s funds account” (line 16) is the same account as “a funds account” (line 2).  For purposes of compact prosecution, it is assumed that they are the same.  In contrast, the language of claim 10 is clear.
Also, the final clause in claim 1 (lines 17-19) and claim 20 (lines 17-19) are each unclear.  Is the player’s personal funds account increasing?  It’s not clear if the fund account or the gaming machine balance is increasing.  Applicant is requested to reconsider the language to in this clause.  For purposes of compact prosecution, it is assumed that there is an increase the fund account associated with the player and decrease in the gaming machine balance.  In contrast, the language of claim 10 is clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-17, 19-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0131146 to Arezina in view of U.S. Patent No. 5,902,983 to Crevelt.
With regard to claim 1, Arezina discloses method of funding wagering game play (e.g., see paragraph 38) comprising the steps of: establishing a funds account associated with a player (e.g., see paragraph 41, wherein the value input device may be a debit card); storing information regarding an account balance of funds belonging to said player in association with said account (e.g., the value of the debit card is identifiable via the banking system); identifying said player at stationary electronic gaming machine which is configured to present at least one wagering game (e.g., see at least paragraph 39); associating funds with said stationary electronic gaming machine to create a gaming machine balance of funds associated with said stationary electronic gaming machine which said player may utilize to play one or more wagering games presented to said player at said stationary electronic gaming machine (e.g., see at least paragraph 34); updating said gaming machine balance of funds based upon any wagers placed at and/or any winnings awarded by said stationary electronic gaming machine (e.g., see at least paragraphs 39 and 51); receiving a request from said player to cease playing said stationary electronic gaming machine (e.g., see at least paragraph 51) ; in response to said request, associating at least a portion of said gaming machine balance of funds with a player's funds account; and increasing said account balance of funds of said gaming machine balance of funds which are associated with said account, and decreasing said gaming machine balance of funds of said gaming machine balance of funds (e.g., see paragraph 87 for general discussion of adding and deducting funds from one or more player accounts); 
[claim 2] further comprising the step of dispensing funds not associated with said funds account to said player from said stationary electronic gaming machine (e.g., see at least paragraph 51 via payoff mechanism 40):
[claim 3] further comprising the step of receiving a request from said player to access monetary funds from said player's funds account for funding a wager placed at a remote device for game play at said remote device (e.g., see at paragraphs 41, 48, and 55), rather than said stationary electronic gaming machine, said remote device being independently operable from said stationary electronic gaming machine (e.g., see also Fig. 3); 
[claim 5] further comprising the step of detecting a mobile communication device belonging to said player and receiving player identification information from said mobile communication device at said stationary electronic gaming machine (e.g., see at least paragraph 55); 
[claim 6] comprising the step of obtaining information from a player card belonging to said player as part of identifying said player (e.g., see at least paragraphs 34 and 39); 
[claim 7] wherein said remote device comprises a mobile communication device belonging to said player (e.g., see at least paragraphs 54 and 55); 
[claim 8] wherein said remote device comprises a mobile electronic communication device and further comprising the step of transmitting a message to said player's mobile electronic communication device which includes information regarding the amount of funds which have been transferred from said stationary electronic gaming machine to said funds account (e.g., see Fig. 10b that shows the account balance “message”); 
[claim 9] further comprising the step of presenting at least one wagering game to said player at said stationary electronic gaming machine and, if said outcome of said at least one wagering game is a winning outcome, awarding an award to said player (e.g., see at least paragraph 39).
While the Examiner asserts that Arezina may anticipate claim 1, Arezina does not clearly recite “receiving a request from said player to cease playing” (including a cash-out) and associated adjustment of the player account and the gaming machine account.  
Therefore, Crevelt discloses receiving a request from a player to cease playing and associated adjustment of the player account and the gaming machine account (e.g., see at least column 10, lines 15-28) including a cash-out (claim 16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Arezina with the adjusting account balances after cease of play taught by Crevelt in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, it obvious to allow a player to return the balance of the gaming machine account back to their personal account when they are done playing in order to recover the balance and end gameplay.  Otherwise, all the funds would permanently stay in the gaming machine account with no way to recover the funds.   
Claim 10 is similar to claim 1 (as analyzed above in detail) but includes additional hardware including an accounting server (e.g., see at least paragraph 56) and a communications link (e.g., see at least Fig. 2, see also paragraph 56); 
[claim 11] wherein said electronic gaming machine is configured to receive funds via a transfer of funds from a player's funds account to said electronic gaming machine (e.g., see at least paragraphs 34 and 41); 
[claim 12] wherein said electronic gaming machine is further configured to receive a request from said player to access monetary funds from said player's funds account for funding a wager placed at a remote device for game play at said remote device, rather than said electronic gaming machine, said remote device being independently operable from said electronic gaming machine (e.g., see at least paragraphs 54 and 55); 
[claim 14] further comprising at least one game server (e.g., see at least paragraph  52) configured to transmit wagering game information to said remote device in response to said wager;
[claim 15] wherein said remote device comprises a mobile electronic communication device (e.g., see at least paragraphs 41, 48, and 55).
[claim 17] wherein said electronic gaming machine further comprises a card reader configured to read a player identification card (e.g., see at least paragraph 34); and
[claim 19] wherein said electronic gaming machine further comprises a wireless mobile communication device detector (e.g., see at least paragraph 45). 
While the Examiner asserts that Arezina may anticipate claim 10, Arezina does not clearly recite “receiving a request from said player to cease playing” (including a cash-out) and associated adjustment of the player account and the gaming machine account.  
In a related field of endeavor, Crevelt discloses receiving a request from a player to cease playing and associated adjustment of the player account and the gaming machine account (e.g., see at least column 10, lines 15-28) including a cash-out (claim 16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Arezina with the adjusting account balances after cease of play taught by Crevelt in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, it obvious to allow a player to return the balance of the gaming machine account back to their personal account when they are done playing in order to recover the balance and end gameplay.  Otherwise, all the funds would permanently stay in the gaming machine account with no way to recover the funds.   
Claims 20-22, and 24-28 are made obvious by the combination of Arezina and Crevelt as set forth above for claims 1-3 and 5-9. 
Claims 4, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arezina in view of Crevelt as applied to claims 1, 10, and 20 above, and further in view of U.S. Patent Application Publication No. 2011/0034252 to Morrison.
With regard to claims 4, 13, and 23, Arezina is silent regarding online games or sports wagers.  
In a related field of endeavor, Morrison teaches using remote devices to conduct sports wagers (e.g., see at least paragraph 65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Arezina with sports wagering as taught by Morrison in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, casinos and users enjoy sports wagering and implementing would be advantageous to both parties. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arezina in view of Crevelt as applied to claim 10, and further in view of U.S. Patent Application Publication No. 2009/0075724 to Breeding.
With regard to claim 18, Arezina fails to expressly disclose a mobile device docked to an EGM.  
In a related field of endeavor, Breeding teaches a mobile device docked to an EGM (e.g., see at least paragraph 126, via docking station 78)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Arezina with device docking as taught by Breeding in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, physically docking a mobile device to an EGM will provide a more secure and reliable connection that wireless connection.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715